Allowable Subject Matter
Claims 1-11, 13-22 and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: Shibata (US 2004/0058228) and Meyer (US 2004/0265483) are the closest prior arts or record. However, Shibata and Meyer are silent to wherein the permeable material comprises an inorganic binder (claim 1), or wherein the interconnector coating material comprises Y0.2Sr0.8TiO3, La0.3Sr0.7TiO3 or MnCo3O4, or any combination thereof (claim 33), or wherein, the anode layer comprises LST and CGO (claim 36). It would not have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to modify Shibata and Meyer in order to arrive at the instant claimed invention. Thus, the instant claimed invention is deemed novel and contributes to the advancement of solid oxide fuel cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724